SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Asset Sale in Peru Rio de Janeiro, November 13, 2013 – Petróleo Brasileiro S.A. – Petrobras announces that, after duly authorized by its Board of Directors, signed today the sale of 100% of shares issued by its subsidiary Petrobras Energia Peru (PEP) to China National Petroleum Corporation - CNPC for US$ 2.6 billion. The assets that comprise the transaction are: 100% stake in Block X, which is a mature field in operation since 1912, with production in 2012 of 16,000 boed; 46.16% interest in Block 57, pre-operational natural gas and condensate field; and 100% interest in Block 58, exploratory block neighbor to Block 57 where recent significant discoveries of natural gas and condensate have been made. The conclusion of the transaction is subject to certain precedent conditions, including approval by the Chinese and Peruvian governments, as well as compliance with the procedures outlined in the respective Joint Operating Agreement (JOA), when applicable. This transaction represents another important step in Petrobras’ Divestment Program (Prodesin) outlined in the 2013-2017 Business and Management Plan. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 13, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
